Nelson, J.
I concur in the foregoing opinion. Whitcomb is an indispensable party, and must be before the court to insure a fair trial. Ills interests are directly involved. Even his indebtedness is not fixed, but is open to controversy; and, as stated by the supreme court in Ribon v. Railroad Cos., 16 Wall. 450:
*828“The rule in equity as to parties defendant is that all whose interests will be affected by the decree sought to be obtained must be before the court; anf if such persons cannot be reached by process * * * the bill must be dismissed.”
This case is not within the exceptions to this rule.